Exhibit 10.24




PURCHASE AGREEMENT




PURCHASE AGREEMENT, dated May 16, 2008, between EvoLucia™, Inc., a

wholly-owned subsidiary of Sunovia Energy Technologies, Inc. (the “Company”) and
Precision-

Lighting™ (the “Buyer”).




W I T N E S S E T H:




The parties hereto are entering into this Agreement, whereby the Company will

supply the Buyer with all of Buyer's requirements for the Products, which are
defined in section

10.11 and it’s attachments;




NOW, THEREFORE, the parties hereto agree as follows:




1. Agreement to Supply Purchase Orders; Etc.

1.1. The Buyer will submit purchase orders to the Company setting

forth the quantities to be supplied, desired delivery dates and shipping
instructions consistent

with the industry norm for the time required for the manufacture or processing
of the Products in

the quantities ordered. Any terms, conditions or provisions of any standard
order,

acknowledgment, shipping or invoicing forms used by the Buyer or the Company
which conflict

with this Agreement shall be of no force or effect, it being the intention of
the parties that the

terms and conditions for sales and purchases of the Products shall be governed
by this

Agreement.

1.2 Paragraph 1.1 pertains to the general terms and conditions of our

transactions. Under this agreement the business points of our transactions, such
as; pricing,

specifications, lead times, and freight, will be further defined in section
10.11, the attachments

referenced therein, and any future attachments mutually agreed upon and
incorporated into

section 10.11.

1.3. The Buyer will purchase from the Company sufficient amounts of

Products to maintain inventories at levels adequate to properly service its
customers. The

Company will maintain component stock and production capacity in sufficient
quantities to

properly service its buyer.




2. Notice of Requirements.

2.1. The Buyer will deliver to the Company a 120-day rolling forecast

with a fixed schedule for 60 days upon initiation of this agreement and, as is
consistent with

industry practice and to the best of Buyer's ability, its estimated requirements
of Products for

each period. The Buyer will use its best efforts to update such information on a
regular basis to

enable the Company to perform its obligations under this Agreement. The
forecasts are to be

used for planning and logistical purposes, but regardless of forecasts, the
buyer shall be obliged

to purchase only those items specifically authorized with a release purchase
order from Buyer.




3. Term.

3.1. The term of this Agreement shall be for a period commencing on

the date hereof and for the minimum quantity of each Product as defined in the
attached Volume

Purchase Order (the “VPO”), unless modified by mutual agreement of the parties.




4. Price.

4.1. The price for each Product purchased by the Buyer hereunder shall

be fixed for the quantities that are defined by the attached VPO for each
Product. The Buyer

agrees that the Company may substitute Products of equal or better performance
and quality as

long as there is no increase to the price for all combined Products that are
defined within the

attached VPO, and only with buyers written approval.








5. Force Majeure.

5.1. Neither party hereto shall be responsible for any failure to comply

with the terms hereof for the time and to the extent that such failure is due to
a cause or causes

beyond its reasonable control, or could not have been avoided by reasonable
diligence (a “force

majeure”). These causes shall include, without limitation, fire, flood,
explosions, strike, labor

disputes, labor shortages, picketing, lockout, transportation embargo or failure
of transportation,

inability to secure power fuel, or other material required for the production of
Products, inability

to utilize the full capacity of any facility due to governmental actions,
machinery malfunctions,

inability to obtain necessary permits, licenses or regulatory approvals, war,
riot, civil disturbance

or insurrection, or epidemics, quarantine restrictions, any action or inaction
of any government or

agency thereof, or any judicial action.

Upon the occurrence of a force majeure, the party so affected will notify

the other party specifying in reasonable detail the nature and expected duration
of the force

majeure, and such party will have the right to suspend or reduce deliveries or
acceptance during

the period of the force majeure. If a force majeure affects the Company’s
ability to deliver

Products, then the Company agrees to allocate its available production of that
particular Product

or Products among its various requirements therefore (e.g., manufacturing and
sales) in a manner

that is fair and reasonable, in which case Buyer may purchase Products from
other sources of

supply until termination of the force majeure. The provisions of Sections 2-615
and 2-616 of the

Uniform Commercial Code are incorporated herein. The Company will make
reasonable efforts

to procure Products from an alternative producer or supplier in the event of a
force majeure

affecting its ability to sell Products to the Buyer pursuant to the terms of
this Agreement.




6. Warranty; Indemnification.

6.1. The Company will warrant all products for 60 months for any

manufacturers’ defects. The Company’s sole obligation under this warranty is
limited to

repairing any defective Products or, if any such Products cannot be repaired, to
replacing such

defective Products, without charge (F.O.B. point of use), for new Products. If
repairs are made to

such defective Products or new Products are replaced therefore, the Company’s
obligation with

respect to additional shipping costs will be limited to the delivery of such
repaired or new

Products to the respective job site. The Company further warrants that the
Products do not

infringe any patent, trademark, copyright or other property right owned by a
third party. This

warranty does not extend to any Product which has been misused or which has been
improperly

assembled or improperly stored by the Buyer. EXCEPT AS PROVIDED ABOVE, THIS

WARRANTY IS IN LIEU OF AND EXCLUDES ALL OTHER WARRANTIES, EXPRESS

OR IMPLIED, ARISING BY OPERATION OF LAW OR OTHERWISE, INCLUDING

WARRANTIES OF MERCHANTABILITY OR FITNESS FOR PARTICULAR PURPOSE.

The Company shall not be liable for incidental, special, exemplary, liquidated
or consequential

damages or for loss of profit.

6.2. The Company hereby undertakes and agrees to indemnify, defend

and keep and save the Buyer harmless from and against any and all liability,
claims, damages,

costs and expenses (including reasonable attorneys' fees) of whatever character,
including

without limitation, any liability, claims, damages, costs and expenses related
to patent, trademark

or proprietary rights, or that may be claimed or asserted against the Buyer by
any person, firm,

corporation or entity whatsoever or whomsoever on account of any actual or
alleged injury to

person or property arising out of the performance by, or the rights and
obligations of the

Company under this Agreement, unless such damage is proven substantially due to
proven

negligence of the Buyer, in which case the amount of such indemnification shall
be reduced

proportionately to the degree of damage caused by such proven negligence of the
Buyer.




7. Payment.

7.1. The Buyer agrees to pay in full invoices for Products shipped to or

on behalf of the Buyer pursuant to this Agreement within 45 days after receipt
of the invoice

covering each shipment of the Products.








8. Termination; Remedies.

8.1. This Agreement may be terminated in the event that either party

materially breaches the terms of this Agreement. In such event, the
non-defaulting party must

give to the defaulting party not less than 30 days written notice of its
intention to terminate this

Agreement, which notice shall specify the effective date of such termination. On
such effective

date, this Agreement shall terminate unless the defaulting party shall have
theretofore remedied

or cured all of its breaches under this Agreement.

8.2. Either party may terminate this Agreement immediately by notice

to the other if such party becomes insolvent or voluntary or involuntary
proceedings are

instituted against such party under any federal or state insolvency or
bankruptcy laws, such party

makes an assignment for the benefit of its creditors or a receiver or custodian
is appointed for

such party, such party’s business is placed under attachment, garnishment or
other process

involving a significant portion of the business of such party, or such party
fails generally to pay

its debts as they become due.

8.3. If this Agreement is terminated as permitted by this Section 8, the

obligation of the Buyer to pay to the Company the full amount of the purchase
price for the

Products which the Buyer has ordered and received, prior to the termination of
the Agreement,

shall continue and survive the termination of this Agreement. Further, the
termination of this

Agreement shall not relieve the parties of their obligations of confidentiality
pursuant to Section

9 of this Agreement.




9. Confidential Information.

9.1. Each party agrees to treat as confidential information all

specifications, formulae, quality control standards, process conditions and
other types of

proprietary information or data provided by the other party after the date
hereof in connection

with the Products or developed there from. This obligation of confidentiality
shall not apply to

any such information or data which is generally available to the public, which
is revealed to the

receiving party by a third party not under an obligation of secrecy to the
disclosing party in

respect to such information or data, or which the receiving party can show, by
its written records,

it possessed prior to receipt from the disclosing party. All such confidential
information is

considered to be the disclosing party’s proprietary information, and as such, is
to be used by the

receiving party solely and exclusively in connection with the performance of
this Agreement.

Such confidential information is not to be disclosed to any person or persons
other than

employees of the receiving party who have need for access thereto in connection
with this

Agreement or the transactions herein contemplated, and are to be returned to the
disclosing party

upon request or when the receiving party’s need therefore in connection with
this Agreement

terminates. Each party’s obligations under this Agreement to maintain the
confidentiality of and

not to disclose or utilize the other party’s confidential information shall
continue for a period of

ten years after the date of termination of this Agreement.




10. General.

10.1. Shipment of Products. Delivery terms for the Products to be

manufactured by the Company hereunder shall be F.O.B. Yorba Linda, CA or other
continental

US assembly facility, with all risk of loss or damage during transit to be for
the Companies

account. Any costs associated with expedited or rush freight will be borne by
the party requiring

the expedited service.

10.2. Modification; Waiver. This Agreement may be modified or waived

only by a written instrument executed by the parties hereto.

10.3. Entire Agreement. This Agreement supersedes all other prior

agreements, understandings, representations and warranties, oral or written,
between the parties

hereto in respect of the subject matter hereof (including without limitation any
prior written or

oral agreements for the sale of the Products by the Company to Buyer and its
affiliates or

subsidiaries) and embodies, together with the Attachments hereto, the entire
agreement between

the parties hereto with respect to the subject matter hereof.

10.4. Expenses. Each party will pay its own expenses incident to the

preparation and performance of this Agreement.





10.5. Further Actions. Each party will execute and deliver such

certificates, agreements and other documents and take such other actions as may
reasonably be

requested by the other party in order to consummate or implement the
transactions contemplated

hereby.

10.6. Notices. All notices, requests, demands, and other

communications hereunder shall be in writing and shall be deemed to have been
duly given if

delivered or mailed, registered mail, first-class postage paid, return receipt
requested, by

facsimile transmission or any other delivery service with proof of delivery;

If to EvoLucia™:

Sunovia Energy Technologies.

6408 Parkland Drive

Sarasota, FL 34243

Attention: Donna Webb

VP of Operations

If to the Buyer:

Precision-Lighting ™

23281 LaPalma Avenue

Yorba Linda, CA 92887

or to such other address or to such other person as either party hereto shall
have last designated

by notice to the other party.

10.7. Assignment. This Agreement shall be binding upon and inure to

the benefit of the parties hereto and their respective successors and permitted
assigns, but shall

not be assignable, by operation of law or otherwise, by either party hereto
without the prior

written consent of the other party; provided, however, that the Buyer may assign
this Agreement

to a wholly-owned subsidiary of the Buyer on the condition that the Buyer remain
primarily

liable for all payments due to the Company under this Agreement.

10.8. Counterparts. This Agreement may be executed in several

counterparts, each of which is an original but all of which shall constitute one
instrument.

10.9. Governing Law. This Agreement shall be construed,

performed and enforced in accordance with the substantive laws of the State of
Illinois, without

regard to its conflict of law rules.

10.10. Arbitration. In the event there is any dispute between Buyer and

the Company as to their rights and obligations under the Agreement, including,
without

limitation, construction, interpretation or enforcement of this Agreement, all
such disputes shall

be submitted to binding arbitration conducted by the American Arbitration
Association under its

rules, regulations and procedures. Any arbitration hearing shall be held in
Chicago, IL.

Judgment under the award entered by the arbitrator or arbitrators may be entered
in any court

having jurisdiction thereof.




10.11 Attachments

Attachment 1 – Volume Purchase Order 080516-1.06







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be

executed as of the date first above written.




EvoLucia™, Inc..

By:

Title:




Precision-Lighting™

By:

Title: President / CEO



